ORDER OF PUBLIC REPRIMAND
Upon motion of the Kentucky Bar Association pursuant to SCR 3.435, an Order was entered by this Court on October 17, 1991, for respondent to inform the Court and show cause on or before twenty days from service of the notice, why reciprocal discipline should not be imposed. No response was filed by respondent.
The Ohio Supreme Court found that respondent violated Disciplinary Rules 6-101(A)(3) and 7-101(A)(2) by neglecting her clients’ legal matters and failing to carry out contracts of employment. The Court, thereby, entered an Order imposing a public reprimand on respondent.
Similar discipline is imposed for such misconduct when committed in this State.
It is hereby ordered that respondent, Sharon A. Sullivan, be, and she hereby is, issued a public reprimand for her misconduct upon which identical discipline was imposed by Order entered May 8, 1991, by the Ohio Supreme Court.
All concur except WINTERSHEIMER, J., not sitting.
ENTERED: January 16, 1992.
/s/ Robert F. Stephens Chief Justice